Citation Nr: 0623039	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-42 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran a TDIU rating due to his 
service-connected bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The veteran's service connected disabilities consist of 
bilateral hearing loss, rated as 50 percent disabling, and 
tinnitus, rated as 10 percent disabling.

3.  The combined rating for service connected disabilities is 
60 percent.

4.  The veteran's service-connected disabilities are not 
shown to prevent him from securing or following substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 2003, after the enactment of the VCAA.  

An RO letter dated in May 2003, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his service-connected 
disabilities caused him to be unable to secure and follow a 
substantially gainful occupation.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As a practical matter, 
the Board finds that the veteran has been notified of the 
requirements of VCAA.  In this regard, the RO's May 2004 
letter informed him that additional information or evidence, 
to include an opinion by a medical provider, was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  Therefore, the Board is satisfied that 
the appellant has been adequately informed of the need to 
submit relevant evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of a TDIU rating.  Because this claim is being denied, 
any other notice requirements beyond those cited for TDIU 
rating claims, are not applicable, as this denial renders any 
effective date issue moot.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (2005).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2005).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The veteran asserts that he cannot work due to his service-
connected disabilities of bilateral hearing loss and 
tinnitus.  His most recent occupation was in sales retail.  
He retired from this position in June 1988 and had no 
disabilities at the time of his employment.  He is not 
currently working.  After review of the evidence of record, 
the Board finds that entitlement to a TDIU rating is not 
warranted as the veteran is not shown to be prevented from 
securing or following substantially gainful employment due to 
his service-connected disabilities.  38 C.F.R. § 4.16 (2005).

Initially, the Board notes that according to 38 C.F.R. 
§ 4.16(a) (2005), the veteran is required to be service-
connected for one disability that prevents his employment 
that is rated at 60 percent or more, and if there are two or 
more service-connected disabilities, at least one disability 
must be ratable at 40 percent or more and the combined rating 
of all service-connected disabilities must be 70 percent or 
more.  The veteran is rated as 50 percent disabling for his 
bilateral hearing loss and 10 percent disabling for tinnitus; 
however, his total disability rating is 60 percent, which 
does not meet the percentage criteria of a combined rating of 
70 percent or a single disability rated at 60 percent as 
required in 38 C.F.R. § 4.16(a) (2005) to be eligible for a 
TDIU rating.  

However, those that do not meet the percentage criteria under 
38 C.F.R. § 4.16(a) (2005) are allowed referral of their 
claim to the Director of Compensation and Pension Services 
for extra-schedular consideration if the veteran is found to 
be unemployable by reason of his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2005).  In this case, the 
Board finds that referral of the veteran's claim is not in 
order as he is not found to be unemployable by reason of his 
service-connected disabilities.  As such, in February 2003, 
the veteran underwent a VA audiological examination.  The 
audiogram revealed the following results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
80
90
100
75
LEFT
40
70
90
100
75

Speech recognition testing produced scores of 52 percent for 
the right ear and 60 percent for the left ear.  The diagnosis 
was mild to profound sensorineural hearing loss in the 1000 
Hz to 8000 Hz region for the right and left ears.  There was 
no opinion rendered as to whether the veteran's service-
connected bilateral hearing loss and tinnitus had any effect 
on the veteran's employment.  During that examination, the 
veteran related to the examiner those six months earlier, he 
was found to be legally blind due to macular degeneration.

In December 2003, the veteran underwent a general VA 
examination.  The examiner noted that she had reviewed the 
veteran's claims folder and his VA medical progress notes.  
During the examination, the veteran reported that he received 
new hearing aids in February 2003 and the new hearing aids 
were much more helpful for his hearing.  He was able to hear 
clearer, but after the initial improvement in his hearing, he 
started to have more trouble distinguishing sounds, 
specifically consonants.  This was most notable over the past 
five to six months.  He also stated that even with his 
hearing aids, he had difficulty hearing in crowds, as his 
hearing aids picked up more of the noise.  Further, he had 
difficulty hearing on the phone because he needed to take out 
his hearing aid when using the phone.  He also stated that he 
was able to contract business in stores and in banks.  
Regarding his tinnitus, he stated that it was intermittent 
and essentially unchanged.  Physical examination revealed 
that the veteran was not using hearing aids at the time of 
the examination.  Without the hearing aids, at times the 
examiner found a need to repeat some questions and remarks or 
raise the tone of her voice for the veteran to hear 
adequately.  Occasionally, the veteran had to look at the 
examiner's face or turn his ear in the speaking direction to 
hear.  However, there were no continuous significant problems 
with verbal communication.  The diagnoses were known 
bilateral hearing loss and tinnitus, unchanged.  The examiner 
noted that the veteran used hearing aids with reported 
improvement in hearing, although still with difficulties 
distinguishing some sounds and situationally such as in 
crowds, for example.  The examiner then opined that objective 
findings related to the veteran's service-connected 
disability of bilateral hearing loss and tinnitus alone did 
not preclude him from pursuing or maintaining gainful 
employment.

Two letters dated in March 2004 from the veteran's private 
physicians, M.M., M.D., and E.L., M.D., stated that the 
veteran was not capable of working because of his hearing and 
vision impairment.  The Board notes that the regulation 
requires that the veteran be precluded from employment due 
solely to his service-connected disabilities.  38 C.F.R. 
§ 4.16 (2005).  However, these letters show that the veteran 
was not able to work due to his hearing and vision 
impairment, and the veteran is not service-connected for his 
vision impairment.  Therefore, the Board finds that these 
letters are not suitable to determine whether the veteran is 
entitled to a TDIU rating.

A private July 2004 audiogram from W.S., M.D. was submitted 
by the veteran, but the results were not interpreted.  The 
veteran was noted to have a decrease in hearing since 2001 
and the diagnosis was bilateral mild to profound 
sensorineural hearing loss and poor discrimination scores.

An October 2004 letter from the veteran's private physician, 
I.F., M.D., stated that the veteran had been a patient since 
1997 and had been followed routinely for cerumen impactions 
and sensorineural hearing loss.  The veteran had a history of 
bilateral mild to profound sensorineural hearing loss with 
poor discrimination scores and wore bilateral hearing aids.  
The physician opined that due to the veteran's profound 
hearing loss with poor discrimination scores, it was very 
difficult for the veteran to discriminate what people were 
saying to him despite wearing bilateral hearing aids and this 
made the veteran unemployable.

The Board notes that the medical evidence of record includes 
differing opinions as to whether the veteran's bilateral 
hearing loss and tinnitus cause him to be unable to secure or 
follow a gainful occupation.  In this instance, the Court has 
held that the Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

In February 2003, the veteran stated that six months earlier, 
he was found to be legally blind.  In March 2004, his private 
physicians also opined that the veteran's vision loss and 
deafness combined to make him unemployable.  

The Board notes that the October 2004 private physician, 
I.F., M.D., opined that the veteran was unemployable because 
it was very difficult for him to discriminate what people 
said to him despite the wearing of his hearing aids.  
However, during the veteran's December 2003 VA examination, 
the veteran did not wear his hearing aids but was found to 
have no continuous significant problems with verbal 
communication with the examiner.  Hence, the examiner opined 
that the veteran's bilateral hearing loss and tinnitus did 
not preclude the veteran from pursuing or maintaining gainful 
employment.  As the December 2003 VA opinion was based on the 
veteran's ability to communicate without the assistance of 
hearing aids and the examiner noted that she had reviewed the 
veteran's claims folder before rendering an opinion, the 
Board accepts this opinion as probative evidence to show that 
the veteran is not precluded from obtaining or following 
substantially gainful employment solely due to his service-
connected disabilities.  38 C.F.R. § 4.16 (2005).  

In summary, as the veteran does not meet the percentage 
criteria for entitlement to TDIU, and he is not found to be 
precluded from securing or following a substantially gainful 
occupation due to his service-connected disabilities, the 
Board finds that entitlement to a TDIU rating is not 
warranted, and referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321 
(2005), is also not warranted.  38 C.F.R. § 4.16 (2005).

ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


